Exhibit 21.1 Entity Jurisdiction and Type Entity Name Jurisdiction and Type American Cable Entertainment Company, LLC a Delaware limited liability company Athens Cablevision, Inc. a Delaware corporation Ausable Cable TV, Inc. a New York corporation Cable Equities Colorado, LLC a Delaware limited liability company Cable Equities of Colorado Management Corp. a Colorado corporation CC 10, LLC a Delaware limited liability company CC Fiberlink, LLC a Delaware limited liability company CC Michigan, LLC a Delaware limited liability company CC Systems, LLC a Delaware limited liability company CC V Holdings, LLC a Delaware limited liability company CC VI Fiberlink, LLC a Delaware limited liability company CC VI Operating, LLC a Delaware limited liability company CC VII Fiberlink, LLC a Delaware limited liability company CC VIII Fiberlink, LLC a Delaware limited liability company CC VIII Holdings, LLC a Delaware limited liability company CC VIII Leasing of Wisconsin, LLC a Wisconsin limited liability company CC VIII Operating, LLC a Delaware limited liability company CC VIII, LLC a Delaware limited liability company CCH I, LLC a Delaware limited liability company CCH I Holdings, LLC a Delaware limited liability company CCH II, LLC a Delaware limited liability company CCH II Capital Corp. a Delaware corporation CCHC, LLC a Delaware limited liability company CCI Exchange I, Inc. a Delaware corporation Charter Investment, Inc. a Delaware corporation CCO Fiberlink, LLC a Delaware limited liability company CCO Holdings, LLC a Delaware limited liability company CCO Holdings Capital Corp. a Delaware corporation CCO NR Holdings, LLC a Delaware limited liability company CCO Purchasing, LLC a Delaware limited liability company Charter Advertising of Saint Louis, LLC a Delaware limited liability company Charter Cable Leasing of Wisconsin, LLC a Wisconsin limited liability company Charter Cable Operating Company, L.L.C. a Delaware limited liability company Charter Cable Partners, L.L.C. a Delaware limited liability company Charter Communications Entertainment I, DST a Delaware statutory business trust Charter Communications Entertainment I, LLC a Delaware limited liability company Charter Communications Entertainment II, LLC a Delaware limited liability company Charter Communications Entertainment, LLC a Delaware limited liability company Charter Communications Holding Company, LLC a Delaware limited liability company Charter Communications Holdings LLC a Delaware limited liability company Charter Communications Operating, LLC a Delaware limited liability company Charter Communications Operating Capital Corp. aDelaware corporation Charter Communications Properties LLC a Delaware limited liability company Charter Communications V, LLC a Delaware limited liability company Charter Communications Ventures, LLC a Delaware limited liability company Charter Communications VI, LLC a Delaware limited liability company Charter Communications VII, LLC a Delaware limited liability company Charter Communications, LLC a Delaware limited liability company Charter Distribution, LLC a Delaware limited liability company Charter Fiberlink — Alabama, LLC a Delaware limited liability company Charter Fiberlink AR-CCVII, LLC a Delaware limited liability company Charter Fiberlink AZ-CCVII, LLC a Delaware limited liability company Charter Fiberlink CA-CCO, LLC a Delaware limited liability company Page 1 Entity Name Jurisdiction and Type Charter Fiberlink CA-CCVII, LLC a Delaware limited liability company Charter Fiberlink CC VIII, LLC a Delaware limited liability company Charter Fiberlink CCO, LLC a Delaware limited liability company Charter Fiberlink CT-CCO, LLC a Delaware limited liability company Charter Fiberlink — Georgia, LLC a Delaware limited liability company Charter Fiberlink ID-CCVII, LLC a Delaware limited liability company Charter Fiberlink — Illinois, LLC a Delaware limited liability company Charter Fiberlink IN-CCO, LLC a Delaware limited liability company Charter Fiberlink KS-CCO, LLC a Delaware limited liability company Charter Fiberlink LA-CCO, LLC a Delaware limited liability company Charter Fiberlink MA-CCO, LLC a Delaware limited liability company Charter Fiberlink — Michigan, LLC a Delaware limited liability company Charter Fiberlink — Missouri, LLC a Delaware limited liability company Charter Fiberlink MS-CCVI, LLC a Delaware limited liability company Charter Fiberlink NC-CCO, LLC a Delaware limited liability company Charter Fiberlink NC-CCVII, LLC a Delaware limited liability company Charter Fiberlink — Nebraska, LLC a Delaware limited liability company Charter Fiberlink NH-CCO, LLC a Delaware limited liability company Charter Fiberlink NM-CCO, LLC a Delaware limited liability company Charter Fiberlink NV-CCVII, LLC a Delaware limited liability company Charter Fiberlink NY-CCO, LLC a Delaware limited liability company Charter Fiberlink NY-CCVII, LLC a Delaware limited liability company Charter Fiberlink OH-CCO, LLC a Delaware limited liability company Charter Fiberlink OK-CCVII, LLC a Delaware limited liability company Charter Fiberlink OR-CCVII, LLC a Delaware limited liability company Charter Fiberlink SC-CCO, LLC A Delaware limited liability company Charter Fiberlink SC-CCVII, LLC A Delaware limited liability company Charter Fiberlink — Tennessee, LLC A Delaware limited liability company Charter Fiberlink TX-CCO, LLC A Delaware limited liability company Charter Fiberlink UT-CCVII, LLC A Delaware limited liability company Charter Fiberlink VA-CCO, LLC A Delaware limited liability company Charter Fiberlink VT-CCO, LLC A Delaware limited liability company Charter Fiberlink WA-CCVII, LLC A Delaware limited liability company Charter Fiberlink — Wisconsin, LLC A Delaware limited liability company Charter Fiberlink WV-CCO, LLC A Delaware limited liability company Charter Gateway, LLC a Delaware limited liability company Charter Helicon, LLC A Delaware limited liability company Charter RMG, LLC A Delaware limited liability company Charter Stores FCN, LLC A Delaware limited liability company Charter Video Electronics, Inc. A Minnesota corporation Dalton Cablevision, Inc. A Delaware corporation Enstar Communications Corporation A Georgia corporation Falcon Cable Communications, LLC A Delaware limited liability company Falcon Cable Media, a California Limited Partnership A California limited partnership Falcon Cable Systems Company II, L.P. a California limited partnership Falcon Cablevision, a California Limited Partnership a California limited partnership Falcon Community Cable, L.P. a Delaware limited partnership Falcon Community Ventures I, LP a California limited partnership Falcon First Cable of New York, Inc. a Delaware corporation Falcon First Cable of the Southeast, Inc. a Delaware corporation Falcon First, Inc. a Delaware corporation Falcon Telecable, a California Limited Partnership a California limited partnership Falcon Video Communications, L.P. a Delaware limited partnership Page 2 Entity Name Jurisdiction and Type Helicon Group, L.P., The a Delaware limited partnership Helicon Partners I, L.P. a Delaware limited partnership Hometown TV, Inc. a New York corporation HPI Acquisition Co., L.L.C. a Delaware limited liability company Interlink Communications Partners, LLC a Delaware limited liability company Long Beach, LLC a Delaware limited liability company Marcus Cable Associates, L.L.C. a Delaware limited liability company Marcus Cable of Alabama, L.L.C. a Delaware limited liability company Marcus Cable, Inc. a Delaware limited liability company Midwest Cable Communications, Inc. a Minnesota corporation Peachtree Cable TV, L.P. a Georgia limited partnership Peachtree Cable T.V., LLC a Delaware limited liability company Plattsburgh Cablevision, Inc. a Delaware corporation Renaissance Media LLC A Delaware limited liability company Rifkin Acquisition Partners, LLC A Delaware limited liability company Robin Media Group, Inc. A Nevada corporation Scottsboro TV Cable, Inc. an Alabama corporation Tennessee, LLC A Delaware limited liability company Tioga Cable Company, Inc. A Pennsylvania corporation Vista Broadband Communications, LLC A Delaware limited liability company Adcast North Carolina Cable Advertising, LLC Joint Venture – Class B Member Charlotte Cable Advertising Interconnect, LLC Joint Venture – Class B Member Pacific Microwave Joint Venture SFC Transmission Joint Venture TWC W. Ohio — Charter Cable Advertising, LLC Joint Venture – Class B Member TWC/Charter Los Angeles Cable Advertising, LLC Joint Venture – Class A Member TWC/Charter Green Bay Cable Advertising, LLC Joint Venture – Class B Member TWC/Charter Dallas Cable Advertising, LLC Joint Venture – Class B Member Page
